Name: Commission Regulation (EEC) No 843/92 of 2 April 1992 fixing the export refunds on cereals and on wheat or rye flour, groats and meal
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 88/38 Official Journal of the European Communities 3 . 4. 92 COMMISSION REGULATION (EEC) No 843/92 of 2 April 1992 fixing the export refunds on cereals and on wheat or rye flour, groats and meal THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 674/92 (2), and in particular the fourth subparagraph of Article 16 (2) thereof, were fixed in Commission Regulation No 162/67/EEC (6), as last amended by Regulation (EEC) No 468/92 Q ; Whereas the world market situation or the specific requirements of certain markets may make it necessary to vary the refund for certain products according to destina ­ tion ; Whereas the refund must be fixed once a month ; whereas it may be altered in the intervening period ; Whereas, if the refund system is to operate normally, refunds should be calculated on the following basis :  in the case of currencies which are maintained in rela ­ tion to each other at any given moment within a band of 2,25 % a rate of exchange based on their central rate, multiplied by the corrective factor provided for in the last paragraph of Article 3 ( 1 ) of Council Regula ­ tion (EEC) No 1676/85 (8), as last amended by Regula ­ tion (EEC) No 2205/90 (9),  for the other currencies, an exchange rate based on an average of the ecu rates published in the Official Journal of the European Communities, C series, over a period to be determined, multiplied by the coeffi ­ cient referred to in the preceding indent ; Whereas it follows from applying the detailed rules set out above to the present situation on the market in cereals, and in particular to quotations or prices for these products within the Community and on the world market, that the refunds should be as set out in the Annex hereto ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, Whereas Article 16 of Regulation (EEC) No 2727/75 provides that the difference between quotations or prices on the world market for the products listed in Article 1 of that Regulation and prices for those products in the Community may be covered by an export refund ; Whereas Article 2 of Council Regulation (EEC) No 2746/75 of 29 October 1975 laying down general rules for granting export refunds on cereals and criteria for fixing the amount of such refunds (3) provides that when refunds are being fixed, account must be taken of the existing situation and the future trend with regard to prices and availabilities of cereals on the Community market on the one hand, and prices for cereals and cereal products on the world market on the other ; whereas the same Article provides that it is also important to ensure equilibrium and the natural development of prices and trade on cereal markets and, furthermore, to take into account the economic aspect of the proposed exports and the need to avoid disturbances on the Community market ; Whereas export possibilites exist for a quantity of 100 000 tonnes of soft wheat flour and 100 000 tonnes of hard wheat meal to certain destinations ; whereas the procedure laid down in Article 9 (4) of Commission Regulation (EEC) No 891 /89 (4), as last amended by Regulation (EEC) No 337/92 (*), should be used ; whereas account should be taken of this when the refunds are fixed ; Whereas Article 3 of Regulation (EEC) No 2746/75 defines the specific criteria to be taken into account when the refund on cereals is being calculated ; Whereas these specific criteria are defined, as far as wheat and rye flour, groats and meal are concerned, in Article 4 of Regulation (EEC) No 2746/75 ; whereas furthermore, when the refund on these products is being calculated, account must be taken of the quantities of cereals required for their manufacture ; whereas these quantities HAS ADOPTED THIS REGULATION : Article 1 The export refunds on the products listed in Article 1 (a), (b) and (c) of Regulation (EEC) No 2727/75, exported in the natural state, shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 3 April 1992. (*) OJ No 128, 27. 6. 1967, p. 2574/67. (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 73, 19. 3 . 1992, p. 7. (3) OJ No L 281 , 1 . 11 . 1975, p. 78. 0 OJ No L 94, 7. 4. 1989, p. 13 . 0 OJ No L 36, 13 . 2. 1992, p. 15. O OJ No L 53, 28 . 2. 1992, p. 15. ( «) OJ No L 164, 24. 6. 1985, p. 1 . (9) OJ No L 201 , 31 . 7. 1990, p. 9 . 3 . 4. 92 Official Journal of the European Communities No L 88/39 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 2 April 1992. For the Commission Ray MAC SHARRY Member of the Commission No L 88/40 Official Journal of the European Communities 3. 4. 92 ANNEX to the Commission Regulation of 2 April 1992 fixing the export refunds on cereals and on wheat or rye flour, groats and meal (ECU/ tonne) Product code Destination (') Amount of refund 0709 90 60 000   0712 90 19 000   1001 10 10 000   1001 10 90 000 04 105,00 05 40,00 06 35,00 02 20,00 1001 90 91 000   1001 90 99 000 04 60,00 05 32,00 02 20,00 1002 00 00 000 03 21,00 05 30,00 07 85,00 02 20,00 1003 00 10 000   1003 00 90 000 04 74,00 05 32,00 02 30,00 1004 00 10 000   1004 00 90 000   1005 10 90 000   1005 90 00 000 04 60,00 02 0 1007 00 90 000   1008 20 00 000   1101 0000 100 06 98,00 (2) 02 92,00 1101 00 00 130 01 87,00 1101 00 00 150 01 80,00 1101 00 00 170 01 74,00 1101 00 00 180 01 69,00 1101 00 00 190   1101 00 00 900   1102 10 00 500 01 92,00 1102 10 00 700  0 1102 10 00 900   1103 11 10 200 06 190,00 (J) 02 175,00 1103 11 10 400 01 0 1103 11 10 900 01 0 1103 11 90 200 01 92,00 1103 11 90 800   3 . 4. 92 Official Journal of the European Communities No L 88/41 (') The destinations are identified as follows : 01 All third countries, 02 Other third countries, 03 Switzerland, Austria and Liechtenstein , 04 Switzerland, Austria, Liechtenstein, Ceuta and Melilla, 05 Armenia, Azerbaijan, Belarus, Georgia, Kazakhstan , Kyrgystan, Moldova, Russia, Tajikistan, Turkmenistan, Ukraine, Uzbekistan, Lithuania, Estonia and Latvia, 06 Algeria, 07 Zone II b). (2) Refund fixed under the procedure laid lown in Article 9 (4) of amended Regulation (EEC) No 891 /89 in respect of a quantity of 1 00 000 tonnes of soft wheat flour destined for Algeria. (3) Refund fixed under the procedure laid lown in Article 9 (4) of amended Regulation (EEC) No 891 /89 in respect of a quantity of 100 000 tonnes of hard wheat meal destined for Algeria . NB : The zones are those defined in Commission Regulation (EEC) No 1124/77, as last amended by Regulation (EEC) No 3049/89.